FOSTER, Justice.
The petition for certiorari to the Court of Appeals filed by the Roanoke-Goodwater Pine Company in the case of Roanoke-Goodwater Pine Co. v. Cannon, Ala.App., 55 So.2d 135, is not on transcript paper as *405required by Supreme Court 36, Code 1940, Tit. 7 Appendix, and must therefore be stricken. Peterson v. State, 248 Ala. 179, 27 So.2d 30; Allen v. State, 249 Ala. 201, 30 So.2d 483; Maddox v. City of Birmingham, 255 Ala. 440, 52 So.2d 166.
Petition for certiorari stricken.
LIVINGSTON, C. J., and SIMPSON and GOODWYN, JJ., concur.